USDC IN/ND case 2:21-cv-00048-PPS-JPK document 11 filed 03/25/21 page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION

KELLY BISHOP-BOHREN,                 )
                                     )
                Plaintiff,           )
                                     )
     vs.                             )              2:21CV48-PPS/JPK
                                     )
ERIC BAKER, INR CARRIER GROUP, INC., )
and AMERICAN LEADER, INC.,           )
                                     )
                Defendants.          )


                                      ORDER

      The parties’ joint Stipulation of Dismissal of Defendant American Leader

Without Prejudice [DE 10] is SO ORDERED. This action is DISMISSED WITHOUT

PREJUDICE as against defendant American Leader, Inc. only.

      The action remains pending as against defendants Eric Baker and INR Carrier

Group, Inc.

      SO ORDERED.

      ENTERED: March 25, 2021.



                                         /s/ Philip P. Simon
                                       PHILIP P. SIMON, JUDGE
                                       UNITED STATES DISTRICT COURT
